DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 6 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0127526 Kawae et al.
2. 	Referring to claim 1, Kawae et al. teaches a display device comprising: a substrate, (Figures 1A-B #101); a semiconductor layer, (Figures 1A-B #105-107), disposed on the substrate, (Figures 1A-B #101); a gate insulating film, (Figures 1A-B #111), disposed on the semiconductor layer, (Figures 1A-B #105-107); a gate layer, (Figures 1A-B #115), disposed on the gate insulating film, (Figures 1A-B #111), and insulated from the semiconductor layer, (Figures 1A-B #105-107); an insulating film, (Figures 1A-B #117), disposed on the semiconductor layer, (Figures 1A-B #105-107), and the gate layer, (Figures 1A-B #115); and a metal layer, (Figures 1A-B #125), disposed on the insulating film, (Figures 1A-B #117), wherein the semiconductor layer, (Figures 1A-B #105-107), and the gate layer, (Figures 1A-B #115), are electrically connected through the metal layer, (Figures 1A-B #125), and the semiconductor layer, (Figures 1A-B #105-107), overlaps the gate layer in a plan view.
3. 	Referring to claim 2, Kawae et al. teaches a display device of claim 1, wherein the insulating film, (Figures 1A-B #117), includes a first opening overlapping the gate layer, (Figures 1A-B #115), and a second opening overlapping the semiconductor layer, (Figures 1A-B #105-107), the metal layer, (Figures 1A-B #125), and the gate layer, (Figures 1A-B #115), electrically contact each other through the first opening, and the metal layer, (Figures 1A-B #125), and the semiconductor layer, (Figures 1A-B #105-107), electrically contact each other through the second opening.
4. 	Referring to claim 3, Kawae et al. teaches a display device of claim 1, wherein the gate layer is a gate electrode, (Figures 1A-B #115).
5. 	Referring to claim 7, Kawae et al. teaches a display device of claim 1, wherein the gate layer and the gate insulating film are formed by a same etching process, (Paragraphs 0197 & 0204).  Also initially, and with respect to claim 7, note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
6. 	Referring to claim 8, Kawae et al. teaches a display device of claim 1, further comprising a barrier layer, (Figures 1A-B #103), disposed between the semiconductor layer, (Figures 1A-B #105-107), and the substrate, (Figures 1A-B #101).
7. 	Referring to claim 9, Kawae et al. teaches a display device of claim 8, wherein, the barrier layer, (Figures 1A-B #103), is continuous with the gate layer, (Figures 1A-B #115), and the semiconductor layer, (Figures 1A-B #105-107).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
8.	Claims 4, 5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a display device of claim 1, wherein the display device includes a data line, and the metal layer and the data line are disposed on a same layer; a display device of claim 1, wherein an entire area of the gate layer overlaps the semiconductor layer; and/or wherein a width of an area in which the semiconductor layer and the gate layer overlap in a plan view is about 2 µm or more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        3/23/22